EXHIBIT K
                                          To Be Voted
The Central Falls Detention Facility Corporation agrees to be bound by all the terms and
conditions of the Forbearance Agreement dated May 30, 2015 as amended by the Amendment to
Forbearance Agreement dated May 3, 2017, notwithstanding the fact that the City of Central
Falls has not signed the Amendment to Forbearance Agreement. The corporation acknowledges
that it has the authority and does waive section 6.3 of the Forbearance Agreement relative to
modifications to said Forbearance Agreement and also waives and is estopped from making any
and all arguments that the Forbearance Agreement, as amended by the Amendment to
Forbearance Agreement, is unenforceable or that the Corporation is otherwise not bound by the
terms and conditions because the City of Central Falls is not a signatory to the Amendment to the
Forbearance Agreement.
